AFTER REMAND FROM THE SUPREME COURT OF ALABAMA

TAYLOR, Presiding Judge.
In compliance with the direction of the Supreme Court of Alabama in Pierson v. State, 677 So.2d 246 (Ala.1995), the judgment is reversed and the case remanded to the Circuit Court for Coffee County. The court is ordered to assess a penalty under the Demand Reduction Assessment Act, § 13A-12-281(a), Code of Alabama 1975. Due return should be filed in this court no later than 28 days from the date of this opinion.
REMANDED WITH DIRECTIONS. 
All the Judges concur.